UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4948



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIC DOBBIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-70-F)


Submitted:   June 27, 2005                 Decided:   July 18, 2005


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, James E. Todd, Jr., Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             A jury found Eric Dobbin guilty of two counts of bank

robbery, in violation of 18 U.S.C. § 2113(a), (d) (2000), and two

counts of using, carrying and brandishing a firearm during and in

relation     to   a   crime    of    violence,      in   violation    of   18   U.S.C.

§ 924(c)(1) (2000).           On appeal, Dobbin contends the evidence was

insufficient to support the firearms convictions.                     Dobbin further

contends the sentence violated the rules announced in United

States v. Booker, 125 S. Ct. 738 (2005) and Blakely v. Washington,

124 S. Ct. 2531 (2004).             We affirm.

             When reviewing a sufficiency-of-the-evidence claim, the

verdict will be sustained “if there is substantial evidence, taking

the   view   most     favorable       to   the     Government,   to    support    it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).                     “[S]ubstantial

evidence is evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).                Under § 924(c), any person is

prohibited from possessing a firearm during and in relation to any

crime of violence or drug trafficking crime.                     With respect to

§ 924(c), a firearm is “(A) any weapon (including a starter gun)

which will or is designed to or may readily be converted to expel

a projectile by the action of an explosive; (B) the frame or

receiver of any such weapon; (C) any firearm muffler or firearm


                                           - 2 -
silencer; or (D) any destructive device.”          18 U.S.C. § 921(a)(3)

(2000).    The Government need not present expert testimony to

support a § 924(c) conviction.      In United States v. Redd, 161 F.3d

793, 797 (4th Cir. 1998), this Court stated that “eyewitness

testimony is sufficient to prove that a person used a firearm.”            We

find   there    was   sufficient   evidence   to   support     the    firearm

convictions.

           At sentencing, the district court imposed a sentence

treating the sentencing guidelines as mandatory.             The court also

imposed an alternate sentence, as instructed by this Court’s order

in United States v. Hammoud, 378 F.3d 426 (4th Cir. 2004), opinion

issued by, United States v. Hammoud, 381 F.3d 316 (4th Cir. 2004),

cert. granted, judgment vacated, 125 S. Ct. 1051 (2005).                   The

mandatory sentence and the alternate sentence were identical.

Because   the   district   court   specifically    imposed    an     alternate

sentence “pursuant to 18 United States Code Section 3553(a), as

directed by the Court of Appeals in United States v. Hammoud,”

(J.A. at 758-59), we find there was no error.          The burden is on

Dobbin to establish prejudice, United States v. White, 405 F.3d

208, 223 (4th Cir. 2005), which he has failed to do.

           Accordingly, we affirm the convictions and sentence.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                   - 3 -
        AFFIRMED




- 4 -